WIDENER, Circuit Judge,
concurring and dissenting.
I concur in the result and in all of the opinion of the court except Part VII C, which commences on page 68 of the circulated slip opinion.
I respectfully dissent to our recommending, in Part VII C, that the district courts “announce, at the time of sentencing, a sentence pursuant to ... [18 U.S.C. § 3553(a),] treating the Guidelines as advisory only.”
This extraordinary recommendation from an intermediate to a more inferior federal court will doubtless be treated as a direction by many, even if not all, of the district courts in this circuit.
As a practical matter, if the advisory-only sentence is lower than the Guidelines sentence, an appeal will be guaranteed.
More importantly, such an extraordinary variance as we recommend from the usual rules of criminal procedure can only indicate to others a doubt, which should not exist, as to the outcome of the principal question in this case, the effect, if any, of Blakely on Guidelines sentencing. Blakely should not, and does not, have an effect on our Guidelines sentencing. And, even if the recommended advisory sentencing is discretionary, about which I have some doubt, in my opinion, it is inadvisable.